MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  May 26 2016, 8:35 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Derick W. Steele                                        Gregory F. Zoeller
Kokomo, Indiana                                         Attorney General of Indiana
                                                        Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Loretta A. Manier,                                      May 26, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        34A02-1512-CR-2234
        v.                                              Appeal from the Howard Superior
                                                        Court
State of Indiana,                                       The Honorable George A.
Appellee-Plaintiff                                      Hopkins, Judge
                                                        Trial Court Cause No.
                                                        34D04-1507-F6-85



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016              Page 1 of 6
                                          Case Summary
[1]   Loretta Manier (“Manier”) appeals her conviction for Failure to Register as a

      Sex Offender, a Level 6 felony.1 We affirm.



                                                   Issues
[2]   Manier presents two issues for review:


                 I.       Whether there is sufficient evidence to support her
                          conviction; and


                 II.      Whether her two-year sentence is inappropriate.


                                   Facts and Procedural History
[3]   In 2006, Manier was convicted of two counts of Child Molesting as Class B

      felonies. She was required to register as a sex offender. In 2014, Manier moved

      to Howard County, Indiana and reported to the Howard County Sheriff’s

      Office to register as a sex offender. Employee Christina Kline provided Manier

      with a sex offender packet including a sex offender registration form. Manier

      initialed the form, which included advice of heightened reporting requirements

      for persons who were homeless or living in a temporary residence; specifically,

      a seven-day reporting requirement.




      1
          Ind. Code § 11-8-8-12.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016   Page 2 of 6
[4]   In June of 2015, Manier became homeless. She reported her status to her

      probation officer, who advised her to go to the Howard County Sheriff’s Office

      to update her sex offender registry information. On June 16, 2015, Manier

      appeared at the Sheriff’s Office and reported that she could be staying at four

      different places and lacked a permanent address. Employee Donna Bowland

      (“Bowland”) obtained Manier’s signature on a Temporary

      Residence/Homeless Offender Form which set forth the seven-day reporting

      requirement. Manier agreed to return within seven days but she did not do so.

      When Manier failed to return by June 23, 2015, Bowland advised her

      supervisor of the omission. Manier reported to the Sheriff’s Office on June 29,

      2015, July 6, 2015, and July 14, 2015.


[5]   On July 20, 2015, Manier came to the Sheriff’s Office and was arrested. She

      was charged with failure to report by June 23, 2015. Manier was convicted by a

      jury and sentenced to two years imprisonment. This appeal ensued.



                                Discussion and Decision
                                 Sufficiency of the Evidence
[6]   The State charged that Manier “did knowingly and intentionally fail to report

      within the seven day time frame as required for registering as a homeless

      offender[.]” (App. at 21.) Indiana Code Section 11-8-8-12 governs registration

      when an offender resides in a temporary residence. In particular, subsection (c)

      provides:


      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016   Page 3 of 6
              A sex or violent offender who does not have a principal residence
              or temporary residence shall report in person to the local law
              enforcement authority in the county where the sex or violent
              offender resides at least once every seven (7) days to report an
              address for the location where the sex or violent offender will
              stay during the time in which the sex or violent offender lacks a
              principal address or temporary residence.


[7]   Our standard of review for sufficiency of the evidence claims is well settled.

      We consider only the probative evidence and reasonable inferences supporting

      the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

      the credibility of witnesses or reweigh evidence. Id. We will affirm the

      conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726
N.E.2d 268, 270 (Ind. 2000)). “The evidence is sufficient if an inference may

      reasonably be drawn from it to support the verdict.” Id. at 147 (quoting Pickens

      v. State, 751 N.E.2d 331, 334 (Ind. Ct. App. 2001)).


[8]   The State offered testimony and exhibits to establish that Manier, a homeless

      person, was aware of her seven-day reporting requirement and failed to comply.

      Indeed, Manier does not claim that she lacked knowledge of the seven-day

      requirement or that she actually maintained compliance. Rather, she claims

      that she “substantially complied” with the reporting requirement. Appellant’s

      Br. at 3, 5. Manier suggests that the legislature recognized the transportation

      difficulties faced by the homeless and thus, in subsection (c), relaxed the




      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016   Page 4 of 6
       requirement from “registering” to “reporting.”2 She then argues that she

       substantially complied with the requirement of that subsection by keeping her

       parole officer telephonically apprised of her whereabouts on a daily basis from

       June 16 to June 29, 2015. We must disagree, as the plain language of

       subsection (c) of Indiana Code Section 11-8-8-12 requires that the offender

       “report in person to the local law enforcement authority.” (emphasis added.) The

       State presented sufficient evidence to support Manier’s conviction.


                                  Appropriateness of Sentence
[9]    Upon conviction of a Level 6 felony, Manier faced a sentencing range of between

       six months and two and one-half years, with one year as the advisory term. I.C.

       § 35-50-2-7(b). She was sentenced to two years imprisonment.


[10]   Under Indiana Appellate Rule 7(B), this “Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In performing our review, we assess “the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such review is

       to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must persuade the




       2
        We observe that Indiana Code Section 11-8-8-4 clarifies that “register means report in person to a local law
       enforcement authority and provide the information required[.]”

       Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016                Page 5 of 6
       appellate court that his or her sentence has met th[e] inappropriateness standard

       of review.”’ Anglemyer, 868 N.E.2d 482, 494 (Ind. 2007) (quoting Childress v.

       State, 848 N.E.2d 1073, 1080 (Ind. 2006)).


[11]   As for the nature of the offense, Manier, as a sex offender, failed to report as

       required by statute. As to her character, Manier has four prior felony

       convictions for Solicitation (Prostitution), Child Abuse, and Child Molesting,

       and one prior misdemeanor conviction for Driving While Suspended. She was

       on probation at the time she committed the present offenses.


[12]   Having reviewed the matter, we conclude that the trial court did not impose an

       inappropriate sentence under Appellate Rule 7(B), and the sentence does not

       warrant appellate revision. Accordingly, we decline to disturb the sentence

       imposed by the trial court.



                                               Conclusion
[13]   Sufficient evidence supports Manier’s conviction. The two-year sentence

       imposed is not inappropriate.


[14]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2234 | May 26, 2016   Page 6 of 6